              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE PUBLIC INTEREST LEGAL            :
FOUNDATION,                          :
                                     :
                   Plaintiff,        :               1:20-CV-1905
                                     :
             v.                      :               ELECTRONICALLY FILED
                                     :
KATHY BOOCKVAR, Secretary of the :                   CHIEF JUDGE JONES
Commonwealth of Pennsylvania, in her :
official capacity,                   :
                                     :
                   Defendant.        :

              MOTION FOR ENLARGEMENT OF DEADLINE
                       TO FILE REPLY BRIEF

       Defendant Kathy Boockvar, by and through her undersigned counsel, hereby

moves for a brief enlargement of time to file her reply brief in further support of

her motion to dismiss the Amended Complaint in the above-captioned matter and,

in support thereof, avers as follows:

       1.    Secretary Boockvar moved to dismiss Plaintiff The Public Interest

Legal Foundation’s (“PILF”) Amended Complaint on November 19, 2020 (ECF

No. 31) and filed her supporting brief on December 3, 2020 (ECF No. 32).

       2.    PILF filed its brief in opposition on December 14, 2020 (ECF No.

33).

       3.    Pursuant to Local Rule 7.7, Secretary Boockvar’s reply brief is due to

be filed on Monday, December 27, 2020.
      4.     Due to health issues affecting staff and the Christmas holiday, the

undersigned counsel for Secretary Boockvar respectfully requests a 10-day

enlargement of time until January 7, 2021 to file her reply brief in support of the

motion to dismiss.

      5.     Counsel for PILF concurs in this motion.

      WHEREFORE, Secretary Boockvar respectfully requests a ten-day

enlargement of time until January 7, 2021 to file her reply brief.

                                              Respectfully submitted,
                                              /s/ Daniel T. Brier
                                              Daniel T. Brier
                                              Donna A. Walsh
                                              Suzanne Conaboy Scanlon

                                              Counsel for Defendant,
                                              Secretary Kathy Boockvar

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
(570) 342-6100

December 23, 2020




                                          2
                    CERTIFICATE OF CONCURRENCE

      I, Donna A. Walsh, hereby certify that I sought the concurrence of counsel

for Plaintiff, Linda A. Kerns, in this Motion. Ms. Kerns concurs in this motion.

                                                   /s/ Donna A. Walsh

Date: December 23, 2021




                                         3
                         CERTIFICATE OF SERVICE

      I, Donna A. Walsh, hereby certify that a true and correct copy of the

foregoing Motion for Enlargement of Deadline To File Reply Brief was served

upon the following counsel of record via the Court’s ECF system on this 23rd day

of December 2020:

                    Linda A. Kerns, Esquire
                    Law Offices of Linda A. Kerns, L.L.C.
                    1420 Locust St., Ste. 200
                    Philadelphia, PA 19102

                    Sue Becker, Esquire
                    Public Interest Legal Foundation
                    32 E. Washington Street, Suite 1675
                    Indianapolis, IN 46204

                    John Eastman, Esquire
                    Center for Constitutional Jurisprudence
                    c/o Chapman University Fowler School of Law
                    One University Drive
                    Orange, CA 92866

                    Bradley J. Scholzman, Esquire
                    Hinkle Law Firm
                    1617 N. Waterfront Parkway, Ste. 400
                    Wichita, KS 67206-6639

                                             /s/ Donna A. Walsh




                                         4
